Exhibit 10.58

AMENDMENT NO. 1

TO THE

COCA-COLA BOTTLING CO. CONSOLIDATED

DIRECTOR DEFERRAL PLAN

(AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2014)

 

THIS AMENDMENT NO. 1 to the Coca-Cola Bottling Co. Consolidated Director
Deferral Plan (as amended and restated effective as of January 1, 2014) (the
“Plan”) is adopted by the Committee.

 

WHEREAS, Coca-Cola Bottling Co. Consolidated (the “Company”) has adopted and
maintained the Plan to permit non-employee directors to defer payment of
director fees;

 

WHEREAS, the Plan authorizes the Committee to make amendments to the Plan; and

 

WHEREAS, the Committee desires to amend the Plan to increase the age at which
Plan benefits must be distributed.

 

NOW THEREFORE, the Plan shall be amended effective as of January 1, 2014 to
delete Section 5.2 in its entirety and replace it with the following:

 

 

“5.2

Payment Elections.  

 

(a)Class Year Payment Elections.  For each Plan Year beginning after 2013, a
Participant shall make a payment election from among the available forms and
timing of payment set forth in Section 5.2(b) that shall apply to the Class Year
Deferral for such Plan Year.  

(b)Forms and Timing of Payment.  A Participant shall elect from among the
following forms of payment for each Class Year Deferral.  The Participant may
elect one form of payment to apply if payment is made on account of the
Participant’s Termination of Service and a different form of payment to apply if
payment is made on account of reaching a designated date in accordance with the
following:

(i)Lump Sum Payment Due to Termination of Service.  The balance of the
applicable Class Year Deferral shall be payable on account of the Participant’s
Termination of Service to the Participant (or Beneficiary in case of death) in a
single lump sum payment as soon as practicable (but no later than 60 days) after
such Termination of Service.  Notwithstanding the preceding sentence, if the
Participant attains age 79 before the Participant’s Termination of Service, such
lump sum payment shall be paid in the calendar quarter next following the
calendar quarter in which the Participant attains age 79.

(ii)Lump Sum Payment as of a Designated Date.  The balance of the applicable
Class Year Deferral shall be payable, on account of reaching a date designated
by the Participant, in a single lump sum payment as of such designated date;
provided, however, that such designated date may not be earlier than the
beginning of the second Plan Year following the Plan Year to which the Class
Year Deferral applies or later than the calendar year in which the

--------------------------------------------------------------------------------

Participant attains age 79.  Notwithstanding the preceding sentence, if the
Participant has a Termination of Service before the date designated by the
Participant, payment shall be made in the form elected by the Participant
pursuant to Section 5.2(b) to apply upon Termination of Service.

(iii)Monthly Installments Due to Termination of Service.  The balance of the
applicable Class Year Deferral shall be payable on account of the Participant’s
Termination of Service to the Participant (or Beneficiary in case of death) in
monthly installments over a period of 5, 10 or 15 years commencing as soon as
practicable (but no later than 60 days) after such Termination of
Service.  Notwithstanding the preceding sentence, if the Participant attains age
79 before the Participant’s Termination of Service, such monthly installments
shall commence to be paid in the calendar quarter next following the calendar
quarter in which the Participant attains age 79.

(iv)Monthly Installments as of a Designated Date.  The balance of the applicable
Class Year Deferral shall be payable, on account of reaching a date designated
by the Participant, in monthly installments over a period of 5, 10 or 15 years
commencing as of such designated date; provided, however, that such designated
date shall not be earlier than the beginning of the second Plan Year following
the Plan Year to which the Class Year Deferral applies or later than the
calendar year in which the Participant attains age 79.  Notwithstanding the
preceding sentence, if the Participant has a Termination of Service before the
date designated by the Participant, payment shall be made in the form elected by
the Participant pursuant to Section 5.2(b) to apply upon Termination of Service.

(v)Default Election.  If a Participant described in Section 5.2(a) fails to make
a class year payment election for a Class Year Deferral in accordance with the
provisions of this Section, the Participant shall be deemed to have elected for
such Class Year Deferral a lump sum payment commencing at Termination of Service
as described in Section 5.2(b)(i).

(c)Subsequent Changes to Payment Elections.  A Participant may change the form
or timing of the payment elected under Section 5.2(b), or the form or timing of
payment subsequently elected under this Section 5.2(c), with respect to a Class
Year Deferral only if (i) such election is made at least 12 months prior to the
date the payment of the Class Year Deferral would have otherwise commenced, and
(ii) the effect of such election is to defer commencement of such payments by at
least 5 years.  Notwithstanding any other provision of this Subsection, no
election may be made under this Subsection if the effect of such election would
be to commence payment of the Participant’s Class Year Deferral after the
Participant’s attainment of age 79.”

The Coca-Cola Bottling Co. Consolidated Director Deferral Plan (as amended and
restated effective January 1, 2014), as amended by this Amendment No. 1, is
hereby ratified and confirmed in all respects.

 

 

Plan Administrator of the plan

 

 

 

 

 

By:

 

/s/ Clifford M. Deal, III

 

 

 

Clifford M. Deal, III

 

Date:  December 10, 2013

2